  Case 20-19029      Doc 30   Filed 02/08/21 Entered 02/10/21 07:33:46              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:     20-19029
Michael A Alvarez                           )
                                            )               Chapter: 13
                                            )
                                                            Honorable David D. Cleary
                                            )
                                            )
              Debtor(s)                     )

                      ORDER SUSTAINING OBJECTION TO CLAIM 10-1

       This cause coming to be heard on the Objection of the Debtor for entry of an Order regarding
Claim 10-1, the Court having jurisdiction over the matter and being fully advised in the premises;

   IT IS HEREBY ORDERED:

  1. That the Debtor's Objection to Claim 10-1 filed by the Internal Revenue Service is sustained.

   2. That Debtor owes the Internal Revenue Service the priority amount of $786 for the 2018 and 2019
taxes.




                                                         Enter:


                                                                  Honorable David D. Cleary
Dated: February 08, 2021                                          United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
